Citation Nr: 0331297	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to individual unemployability due to service 
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active service from July 1993 to November 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department Of 
Veterans Affairs (VA), which denied the appellant's claims 
for increased evaluations for bronchial asthma and 
lumbosacral strain and denied the claim of entitlement to 
individual unemployability due to service connected 
disabilities.  


REMAND

A review of the evidence of record discloses that the 
appellant has applied for Social Security Administration 
(SSA) disability benefits.  In the claims folder there is a 
June 1998 letter from the Social Security Administration 
(SSA) to the RO requesting copies of the appellant's medical 
records.  The letter indicates that SSA was determining if 
the appellant was eligible for SSA benefits.  However, the 
medical records considered in conjunction with the SSA 
determination have not been added to the claims file.  These 
records should be associated with the file prior to 
resolution of the appeal.  38 U.S.C.A. § 5106 (West Supp. 
2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In July 1999 the appellant submitted a signed Authorization 
And Consent To Release Information To The Department Of 
Veterans Affairs, VA Form 21-4142 for Community Health 
Center.  The appellant indicated that she was seen for asthma 
between 1996 and 1999.  It does not appear as though the RO 
has attempted to obtain the medical records from Community 
Health Center.  VA is required to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate the 
claim.  38 C.F.R. § 3.159(c).  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  38 C.F.R. § 3.159(c)(1).  

The Board notes that during the pendency of this appeal, the 
criteria for lumbar disabilities were revised.   The 
appellant's service connected lumbosacral strain is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5295 and 
5292.  See 38 C.F.R. Part 4 § 4.71a, Diagnostic Codes 5295-
5292 (2003).  The Schedule for rating disabilities of the 
spine was revised effective September 26, 2003, including the 
criteria for evaluation of intervertebral disc syndrome.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The RO has not 
had an opportunity to adjudicated the appellant's claim 
pursuant to the recently revised criteria for evaluating 
disabilities of the spine effective September 26, 2003.  In 
the Board's opinion, the appellant could be prejudiced as a 
result of the Board deciding the claim under the new criteria 
before the RO has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003).  

2.  The RO should also obtain and 
associate with the claims file copies of 
the appellant's SSA determination any 
non-VA medical records submitted, or 
utilized, in support of a claim for 
disability benefits from the SSA.  

3.  Make arrangements to obtain complete 
consultation and treatment records from 
Community Health Center, 2840 
International Circle, CS, CO 80910.  

4.  The RO should also notify the 
appellant of the substantive changes 
effective from September 26, 2003 in 38 
C.F.R. Part 4 § 4.71a pertaining to the 
claim for an increased evaluation for 
lumbosacral strain.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

5.  The RO should then readjudicate the 
appellant's claim for an increased 
evaluation for lumbosacral strain to 
include consideration of the old and 
amended versions of the Schedule for 
rating disabilities of the spine under 38 
C.F.R. § 4.71a, effective from September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003). 

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claim in light of any 
additional evidence obtained.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



